UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: January 31, 2011 or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-52293 YELLOWCAKE MINING INC. (Exact name of registrant as specified in its charter) Nevada 83-0463005 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) #1801 Building B, Hai Song Da Sha Che Gong Miao, Fu Tian Qu Shenzen, China 518041 (Address of principal executive offices) (Zip Code) 86 755 82718088 (Registrant’s telephone number, including area code) Suite 219, 7 Ashland Road, Caldwell, New Jersey 07006 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes[X]No[] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes[]No[] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes[X]No[] i APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court.Yes[]No[] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 115,335,576 shares of common stock are issued and outstanding as of March 21, 2011. ii TABLE OF CONTENTS PART I – FINANCIAL INFORMATION ITEM 1 FINANCIAL STATEMENTS F-1 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 1 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 7 ITEM 4T. CONTROLS AND PROCEDURES 7 PART II – OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. 8 ITEM 1A. RISK FACTORS 8 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 10 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 10 ITEM 4. [REMOVED AND RESERVED] 10 ITEM 5. OTHER INFORMATION 10 ITEM 6. EXHIBITS 15 SIGNATURES 16 iii PART I – FINANCIAL INFORMATION Forward Looking Statements This quarterly report contains forward-looking statements that relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors”, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our unaudited financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. The following discussion should be read in conjunction with our financial statements and the related notes that appear elsewhere in this quarterly report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to, those discussed below and elsewhere in this quarterly report, particularly in the section entitled “Risk Factors” of this quarterly report. In this quarterly report, unless otherwise specified, all dollar amounts are expressed in United States dollars. All references to “common shares” refer to the common shares in our capital stock. As used in this quarterly report, the terms "we", "us", "our", and "Yellowcake" mean Yellowcake Mining Inc., unless the context clearly requires otherwise. F-1 ITEM 1 FINANCIAL STATEMENTS F-2 TABLE OF CONTENTS Page No. Balance Sheets F-3 Statements of Operations for the six and three months ended January 31, 2011 and 2010 F-4 Statements of Cash Flows for the six months ended January 31, 2011 and 2010 F-5 Statements of Changes in Stockholders’ Equity (Deficiency) for the period March 25, 2005 (inception) to January 31, 2011 F-6 Notes to the Financial Statements F-7–F-15 F-3 YELLOWCAKE MINING INC. (AN EXPLORATION STAGE COMPANY) BALANCE SHEETS (Expressed in US dollars) January 31, 2011 July 31, 2010 (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Total current assets Office equipment - Reclamation bonds - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIENCY Current Liabilities Accounts payable $ $ Demand loan payable Related party advances - Total current Liabilities Stockholders' Deficiency Common stock,750,000,000 shares authorized with a par value of $0.001 115,335,576 shares at January 31,2011 and 55,335,976 at July 31,2010 Additional paid-in-capital Deficit accumulated during exploration stage ) ) Total stockholders' deficiency ) ) Total Liabilities and stockholders'deficiency $ $ See notes to financial statements F-4 YELLOWCAKE MINING INC. (AN EXPLORATION STAGE COMPANY) STATEMENTS OF OPERATIONS (Expressed in US dollars) (UNAUDITED) For the period from March 25, 2005 (date of development Six Months Ended Six Months Ended Three Months Ended Three Months Ended stage) through January 31, 2011 January 31, 2010 January 31, 2011 January 31, 2010 January 31, 2011 Expenses Consulting fees $
